DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
             
Status of Claims
Claims 1-23 are pending in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 4 and 5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The language is indefinite because the limitation “can be” does not definitively state what the limitation refers to. The applicant has not definitively stated whether or not the vest is donned by sliding the pins into the channels (claim 4) or doffed by pulling the features connected to the tabs (claim 5).  All structural elements of the invention must be clearly and consistently identified and positively recited in the claim language.  For purposes of examination we are interpreting the limitation to the examiner understands the limitation can be means “are”.  Appropriate clarification is required.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Dovner US 20100235957 A1 (herein after Dovner) in view of Lichtner; US 20080246326 A1 (herein after Lichtner), Akeno US 6487759 B1 (herein after Akeno), and Robson US 4944072 A (herein after Robson) as applied to claim 1 and 13 above, and further in view of Yokota US 5878467 A (herein after Yokota).

Regarding claim 1, Dovner discloses a vest comprising: 2a front panel having a side edge (11, as seen in annotated Figures 4 and 5), and a side 3element (24, as seen in annotated Figures 4 and 5); at least one element (as seen in annotated Figures 4 and 5, ref. 28) attaching a clip along one of the side element or the side 9edge of the front panel of the vest (as seen in annotated Figures 4 and 5).
[AltContent: textbox (Second location is a shoulder strap.)]

[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Shoulder strap )]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Clips in side by side relation.)][AltContent: arrow][AltContent: textbox (Connections)][AltContent: arrow][AltContent: textbox (First location is the front panel.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Clip)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A strip )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A side 3element. )][AltContent: textbox (2AAAA front panel having a side edge. )][AltContent: textbox (A vest. )]
    PNG
    media_image1.png
    560
    479
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    667
    460
    media_image2.png
    Greyscale

[AltContent: textbox (At least one element attaching a clip along one of the side element or the side 9edge of the front panel of the vest.)]



However, Dovner does not specifically disclose 4the clip being elongate, the clip being a C-shaped clip defining a 5longitudinally extending channel open at, at least one 6open end and an open slot extending along the channel, 7and including 10an elongate pin slidably receivable in the channel 11of the C-shaped clip through the open end to assemble 12the C-shaped clip and the pin together, the pin. 

Lichtner discloses 4an elongate, C-shaped clip (140) defining a 5longitudinally extending channel open at at least one 6open end and an open slot extending along the channel (as seen in annotated Figures 1 and 20 ), 7and including 10an elongate pin slidably receivable in the channel 11of the C-shaped clip through the open end to assemble 12the C-shaped clip and the pin together (130, as seen in annotated Figures 1 and 20), the pin having a 13strip configured to extend through the slot and 14attaching the pin along another of the side element or 15the side edge of the front panel (as seen in annotated Figures 1 and 20).

[AltContent: connector][AltContent: textbox (The pin having a 13strip configured to extend through the slot.)][AltContent: textbox (Middle portion)][AltContent: connector][AltContent: ][AltContent: textbox (Belt.)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (An open slot extending along the channel.)][AltContent: textbox (The clip being a C-shaped clip defining a 5longitudinally extending channel open at, 
at least one 6open end.)]
    PNG
    media_image3.png
    713
    460
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Strip comprising a pin.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pinned connections)][AltContent: ][AltContent: arrow][AltContent: arrow] 
    PNG
    media_image4.png
    597
    175
    media_image4.png
    Greyscale

[AltContent: textbox (A10An elongate pin slidably receivable in the channel 11of the C-shaped clip through the open end to assemble 
12the C-shaped clip and the pin together.)]



Dovner is analogous art to the claimed invention as it relates to vests having unique fastening features.  Lichtner is analogous art to the claimed invention in that it provides a fastener comprising strip having a pin and a C-shaped clip.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the vest of Dovner, with the fastening system having a sliding mechanism, as taught by Lichtner in order to create a quick release vest with an easily moveable fastener.  The substitution of one fastening system for another would be a simple substitution of one known element for another to obtain predictable results, a vest with an improved fastening system and a quicker and easier manner to remove the vest and put it on.

However, Dovner and Lichtner do not specifically disclose a 19notch in the pin for retaining the pin in the channel. 20 

Akeno discloses a 19notch (as seen in annotated Figures 22, 23, 26, 27, 45 and 46) in the pin for retaining the pin in the channel (as seen in annotated Figures 22, 23, 26, 27, 45 and 46). 20














[AltContent: arrow][AltContent: textbox (The pin.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Notch in the pin.)]
    PNG
    media_image5.png
    286
    335
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    293
    309
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Channel)]
    PNG
    media_image7.png
    637
    441
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    631
    476
    media_image8.png
    Greyscale




Akeno is analogous art to the claimed invention in that it provides a fastening mechanism with a mechanism to retain the pin in the channel.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the pin of Dovner and Lichtner, with having a notch to hold it in the channel, as taught by Akeno in order to form a fastener that does not accidently release.  The modification of the fastening pin of Dovner and Lichtner to include a notch would be a simple modification of one known element for another to obtain predictable results, to prevent accidental release during wear.

However Dovner, Lichtner and Akeno do not specifically disclose at least one detent element comprising 
a tab 17connected to and extending from the C-shape clip, the 18tab having an engaged state cooperatively received in a 19notch in the pin for retaining the pin in the channel, and a release state pulled from the notch to allow 21slidably removing the pin from the channel through the 22open end.

Robson discloses 16at least one detent element (as seen in annotated Figures 7 and 11) comprising a tab (as seen in annotated Figures 7 and 11) 17connected to and extending from the C-shape clip (as seen in annotated Figures 7 and 11), the 18tab having an engaged state cooperatively received in a 19notch in the pin for retaining the pin in the channel (as seen in annotated Figures 7 and 11), and a release state pulled from the notch to allow 21slidably removing the pin from the channel through the 22open end (as seen in annotated Figures 7 and 11).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first and 5second elongate strips each having opposite longitudinal 6end portions.)][AltContent: textbox (An elongate second strip.)][AltContent: textbox (An elongate first strip.4)][AltContent: textbox (The middle portion therebetween.)][AltContent: arrow][AltContent: textbox (A release state pulled from the notch to allow 21slidably removing the pin from the channel through the 22open end.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel)][AltContent: arrow][AltContent: textbox (Pin)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The 18tab having an engaged state, cooperatively received in a 19notch in the pin for retaining the pin in the channel. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (At least one detent element. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The clip)][AltContent: textbox (A tab 17connected to and extending from the C-shape clip.)][AltContent: textbox (Tab)]
    PNG
    media_image9.png
    538
    315
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    504
    349
    media_image10.png
    Greyscale




Robson is analogous art to the claimed invention in that it provides a channel fastener having different portions, and a locking mechanism to hold the sliding portion in place.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fastener of Dovner, Lichtner and Akeno, and provide a channel fastener having different portions, and a locking mechanism, as taught by Robson in order to form a vest with an improved release mechanism.  The modification of the fastener would be a simple modification of one known element for another to obtain predictable results, a vest that does not release accidently when worn.

However Dovner, Lichtner, Akeno and Robson do not specifically disclose a feature connected to the tab manually 23graspable to pull the tab from the notch.

Yokota discloses a feature connected to the tab manually 23graspable to pull the tab from the notch (as seen in annotated Figure 1).

[AltContent: arrow][AltContent: textbox (Tab)][AltContent: arrow][AltContent: textbox (Feature connected to the tab manually 23graspable.)] 
    PNG
    media_image11.png
    326
    420
    media_image11.png
    Greyscale


Yokota is analogous art to the claimed invention in that it provides locations on the fastening mechanism that could be manually manipulated when worn.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fastening mechanism of Dovner, Lichtner, Akeno and Robson, with a manually graspable loop, as taught by Yokota to make it easier to maneuver the fastening mechanism during wear.  The substitution of one fastening mechanism for another would be a simple substitution of one known element for another to obtain predictable results, a vest that is easier to remove when needed.

1Regarding claim 2, the modified vest of the combined references discloses the tab 2being located about centrally along the length of the C- shaped clip (Abstract, Col 2, lines 16-22 of Robson) and in the engaged state overlaying the strip (as seen in annotated Figures 7 and 11 of Robson).  
-17-Regarding claim 3, the modified vest of the combined references discloses a second C-shaped clip (140, as seen in annotated Figures 1 and 20 of Lichtner) defining a channel open at 3at least one open end (as seen in annotated Figures 1 and 20 of Lichtner) and an open slot extending along 4the second channel (130, as seen in annotated Figures 1 and 20 of Lichtner), at least one element (as seen in annotated Figures 4 and 5, ref 28 of Dovner) 5attaching the second clip (as seen in annotated Figures 4 and 5 of Dovner); along one of a 6shoulder strap or an upper edge of the front panel (as seen in annotated Figures 4 and 5 of Dovner) 7a pin (as seen in annotated Figures 1 and 20 of Lichtner) slidably receivable in the channel of 8the C-shaped clip through the open end thereof to 9assemble the C-shaped clip (as seen in annotated Figures 1 and 20 of Lichtner) and the pin 10together (as seen in annotated Figures 1 and 20 of Lichtner), the pin having a strip (as seen in annotated Figures 11 and 7 of Robson) configured to 11extend through the slot of the clip (as seen in annotated Figures 4 and 5 of Dovner) and 12attaching the pins along another of the shoulder 13strap or the upper edge of the front panel (as seen in annotated Figures 4 and 5 of Dovner), the slot of 14the second C-shaped clip being sufficiently small to 15prevent passage of the second pin therethrough (Abstract, Col 2, lines 16-22 of Robson, as seen in annotated Figures 11 and 7 of Robson); and  16at least one second detent element (as seen in annotated Figures 11 and 7 of Robson) comprising a tab 17extending from the C-shape clip (Abstract, Col 2, lines 16-22 of Robson), the tab of the 18detent element having an engaged state 19cooperatively received in a notch (as seen in annotated Figures 11 and 7 of Robson) in the pin for 20retaining the pin in the channel (as seen in annotated Figures 11 and 7 of Robson) of the second C- 21shape clip (Abstract, Col 2, lines 16-22 of Robson as seen in annotated Figures 11 and 7 of Robson), and a release state (as seen in annotated Figures 11 and 7 of Robson) pulled from the notch 22in the pin to allow slidably removing the 23pin from the channel through the open end of the 24C-shape clip (as seen in annotated Figures 11 and 7 of Robson), and a feature connected to the tab of the C-shape clip (as seen in annotated Figure 1 of Yokota), manually graspable to pull the tab 26of the C-shape clip from the notch in the second 27pin (as seen in annotated Figure 1 of Yokota).  

While the claims refer to a “second” clip, a “second” channel, a “second” pin, and a “second” detent etc., and even though the combined reference do not specifically disclose a “second” clip, a “second” channel, a “second” pin, and a “second” detent etc., it would have been obvious to one of ordinary skill in the art at the time the invention was made that to have multiple quick release mechanisms having multiple clips, with channels, and pins, and detents on the vest to permit swift removal from the vest when needed would not be considered novel, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bernis Co., 193 USPQ 8.

Regarding claim 4, the modified vest of the combined references discloses the vest can be donned by sliding the pins into the channels of the C--18- shaped clips (as seen in annotated Figures 1 and 20 of Lichtner), respectively, such that the tabs of the 4detent element are cooperatively received in the notches 5in the pins (as seen in annotated Figures 22, 23, 26, 27, 45 and 46 of Akeno), respectively.  

1Regarding claim 5, the modified vest of the combined references discloses the vest can be 2doffed by pulling the features connected to the tabs (as seen in annotated Figures 22, 23, 26, 27, 45 and 46 of Akeno), 3respectively, to pull the tabs from the notches, while 4sliding the pins from the channels of the C-shaped 5clips (as seen in annotated Figures 1 and 20 of Lichtner), respectively.  

1Regarding claim 6 the modified vest of the combined references discloses the feature is 2connected to the tab extending downwardly therefrom (as seen in annotated Figure 1 of Yokota).  

Regarding claim 7, the modified vest of the combined references discloses the feature 2connected to the tab comprises a loop (as seen in annotated Figure 1 of Yokota) cord.    

1Regarding claim 8, the modified vest of the combined references discloses the side element 2comprises a belt (as seen in annotated Figure 1 of Lichtner) or a cummerbund.  

1Regarding claim 9, the modified vest of the combined references discloses the channel of 2the C-shaped clip (as seen in annotated Figures 26 and 27 of Akeno) and the pin (as seen in annotated Figures 26 and 27 of Akeno) have mating D-shapes when 3viewed from the end thereof (as seen in annotated Figures 26 and 27 of Akeno).  

11Regarding claim 10, the modified vest of the combined references discloses the C-shaped clip 2and the pin have mating surfaces adjacent to at least 3one side of the slot (as seen in annotated Figures 22, 23, 26, 27, 45 and 46 of Akeno), the mating surfaces being tapered 4at less than a 90 degree angle to the slot such that 5when the pin is located in the channel and a force is exerted against the strip in a sideward direction (as seen in annotated Figure 11 and 7 of Robson), the mating surface of the clip adjacent to the slot will be-19- drawn toward the slot to prevent passage of the pin 9therethrough (as seen in annotated Figures 22, 23, 26, 27, 45 and 46 of Akeno).  

1 Regarding claim 11, the modified vest of the combined references discloses the mating 2surfaces on opposite sides of the channel, respectively (as seen in annotated Figure 11 and 7 of Robson).  

1Regarding claim 12, the modified vest of the combined references discloses the tab extends 2from the C-shape clip (as seen in annotated Figure 11 and 7 of Robson) so as to bound a portion of the 3slot between and separately from other portions of the 4C-shaped clip bounding the slot adjacent opposite sides 5of the tab (Abstract, Col 2, lines 16-22 of Robson).  

Claims 13-23 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Dovner US 20100235957 A1 (herein after Dovner) in view of Lichtner; US 20080246326 A1 (herein after Lichtner), Akeno US 6487759 B1 (herein after Akeno), and Robson US 4944072 A (herein after Robson).

Regarding claim 13, Dovner discloses a vest comprising:  2clips (as seen in annotated Figures 4 and 5) 8being releasably connected together by 9connections (as seen in annotated Figures 4 and 5), respectively, the first connection attached to a first location on the vest, and a second connection attached to a second location on the vest, to hold the clips in parallel 10side by side relation (as seen in annotated Figures 4 and 5) to hold the first location on the vest 11and the second location on the vest together (Abstract, as seen in annotated Figures 4 and 5). 

However, Dovner does not specifically disclose each of the connections being12 pinned connections comprising a longitudinally 13extending pin attached along the 7longitudinal end portions of the first side of the one of the strips extending 17through a slot of the C-shaped clip.
4----------
Lichtner discloses each of the connections being12 pinned connections (as seen in annotated Figures 1 and 20) comprising a longitudinally 13extending pin (as seen in annotated Figures 1 and 20) attached along the 7longitudinal end portions of the first side of the one of the strips (as seen in annotated Figures 1 and 20)  extending 17through a slot of the C-shaped clip (as seen in annotated Figures 1 and 20).

Dovner is analogous art to the claimed invention as it relates to vests having unique fastening features.  Lichtner is analogous art to the claimed invention in that it provides a fastener comprising strip having a pin and a C-shaped clip.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the vest of Dovner, with the fastening system having a sliding mechanism, as taught by Lichtner in order to create a quick release vest with an easily moveable fastener.  The substitution of one fastening system for another would be a simple substitution of one known element for another to obtain predictable results, a vest with an improved fastening system and an a quicker and easier manner to remove the vest and put it on.

However, Dovner and Lichtner do not specifically disclose the C-shaped clip having edge portions bounding-20- 20the slot disposed to prevent movement of the pin in the 21side direction, the pin being removable from the channel 22by a predetermined relative longitudinal movement of the 23first and second strips.
19--------
Akeno discloses the C-shaped clip having edge portions (as seen in annotated Figures 22, 23, 26, 27, 45 and 46) bounding-20- 20the slot (as seen in annotated Figures 22, 23, 26, 27, 45 and 46) disposed to prevent movement of the pin in the 21side direction (as seen in annotated Figures 22, 23, 26, 27, 45 and 46), the pin being removable from the channel 22by a predetermined relative longitudinal movement of the 23first and second strips (as seen in annotated Figures 22, 23, 26, 27, 45 and 46). 

Akeno is analogous art to the claimed invention in that it provides a fastening mechanism with a mechanism to retain the pin in the channel.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the pin of Dovner and Lichtner, with having a notch to hold it in the channel, as taught by Akeno in order to form a fastener that does not accidently release.  The modification of the fastening pin of Dovner and Lichtner to include a notch would be a simple modification of one known element for another to obtain predictable results, to prevent accidental release during wear.

However Dovner, Lichtner and Akeno do not specifically disclose an elongate first strip and an elongate second strip4, the first and 5second elongate strips each having opposite longitudinal 6end portions and a middle portion therebetween, a side of one of the strips 14received in a longitudinally extending channel through a 15C-shaped clip attached along a side of the other of the 16strips, a side direction toward the one of the strips to attach to the pin,  24a detent element comprising a tab extending 25sidewardly in cantilever relation from the middle 26portion of the first strip separated by gaps from the C- 27shaped clips, the tab having an engaged state overlaying 28and cooperatively received in a receptacle in the middle 29portion of the second strip to prevent the predetermined 30relative longitudinal movement of the first and second 31strips, and the tab being deformable from the engaged 32state to a release state by being pulled away from the 33strips to allow the predetermined relative longitudinal 34movements of the strips.  

Robson discloses an elongate first strip (as seen in annotated Figures 7 and 11) and an elongate second strip (as seen in annotated Figures 7 and 11)4, the first and 5second elongate strips each having opposite longitudinal 6end portions (as seen in annotated Figures 7 and 11) and a middle portion (as seen in annotated Figures 7 and 11) therebetween, a side of one of the strips 14received in a longitudinally extending channel through a 15C-shaped clip attached along a side of the other of the 16strips (as seen in annotated Figures 7 and 11), a side direction toward the one of the strips to attach to the pin (as seen in annotated Figures 7 and 11),  24a detent element (as seen in annotated Figures 7 and 11) comprising a tab (as seen in annotated Figures 7 and 11) extending 25sidewardly in cantilever relation from the middle 26portion of the first strip separated by gaps from the C- 27shaped clips (Abstract, Col 2, lines 16-22 – Robson discloses having multiple clips), the tab having an engaged state overlaying 28and cooperatively received in a receptacle in the middle 29portion of the second strip (as seen in annotated Figures 7 and 11) to prevent the predetermined 30relative longitudinal movement of the first and second 31strips (Abstract, Col 2, lines 16-22, as seen in annotated Figures 7 and 11), and the tab being deformable from the engaged 32state to a release state by being pulled away from the 33strips to allow the predetermined relative longitudinal 34movements of the strips16------- (Abstract, Col 2, lines 16-22).

Robson is analogous art to the claimed invention in that it provides a channel fastener having different portions, and a locking mechanism to hold the sliding portion in place.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fastener of Dovner, Lichtner and Akeno, and provide a channel fastener having different portions, and a locking mechanism, as taught by Robson in order to form a vest with an improved release mechanism.  The modification of the fastener would be a simple modification of one known element for another to obtain predictable results, a vest that does not release accidently when worn.

As pointed out above, while the claims refer to a “second” clip, a “second” channel, a “second” pin, and a “second” detent etc., and even though the combined reference do not specifically disclose a “second” clip, a “second” channel, a “second” pin, and a “second” detent etc., it would have been obvious to one of ordinary skill in the art at the time the invention was made that to have multiple quick release mechanisms having multiple clips, with channels, and pins, and detents on the vest to permit swift removal from the vest when needed would not be considered novel, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bernis Co., 193 USPQ 8.

1Regarding claim 14, the modified vest of the combined references discloses the channel and 2the pin have mating D-shapes when viewed longitudinally (as seen in annotated Figures 22, 23, 26, 27, 45 and 46 of Akeno).  

1Regarding claim 15, the modified vest of the combined references discloses the C-shaped 2clip and the pin have mating surfaces adjacent to at 3least one side of the slot (as seen in annotated Figures 1 and 20 of Lichtner), the mating surfaces being 4tapered at less than a 90 degree angle to the slot such 5that when the pin is located in the channel and a force 6is exerted against the strip in a sideward direction (as seen in annotated Figure 11 and 7 of Robson), 7the mating surface of the C-shaped clip adjacent to the 8slot will be drawn toward the slot to prevent passage of 9the pin therethrough (as seen in annotated Figures 1 and 20 of Lichtner).  

Regarding claim 16, the modified vest of the combined references discloses the mating surfaces on opposite sides of the channel (as seen in annotated Figures 1 and 20 of Lichtner), respectively.  

Regarding claim 17, the modified vest of the combined references discloses the tab 2comprises a manually graspable feature (11, 112, as seen in annotated Figure 11 and 7 of Robson) pullable to 3deform the tab from the engaged state to the release 4state (as seen in annotated Figure 11 and 7 of Robson).  

Regarding claim 18, the modified vest of the combined references discloses the feature 2comprises a loop or cord (as seen in annotated Figure 1 of Yokota).  -21- 

1Regarding claim 19, the modified vest of the combined references discloses the first 2location on the vest comprises a front panel (as seen in annotated Figures 4 and 5 of Dovner) thereof and 3the second location comprises a belt (as seen in annotated Figures 1 of Lichtner) or a cummerbund.  

1Regarding claim 20, the modified vest of the combined references discloses the first 2location on the vest (as seen in annotated Figures 4 and 5 of Dovner) comprises a front panel (as seen in annotated Figures 4 and 5 of Dovner) thereof and 3the second location comprises a shoulder strap (as seen in annotated Figures 4 and 5 of Dovner).  1

Regarding claim 21, Dovner discloses a vest (as seen in annotated Figures 4 and 5 of Dovner), comprising; at least one element 5attaching the C-shaped clip (as seen in annotated Figures 4 and 5 of Dovner) to a first location on the 6vest (as seen in annotated Figures 4 and 5 of Dovner). 

However, Dovner does not specifically disclose a C-shaped clip defining a channel and an open slot 3extending along the channel, open at opposite ends of 4the C-shaped clip, 7a pin slidably received in the channel of the C- 8shaped clip through one of the open ends assembling the 9C-shaped clip and the pin together. 4----------

Lichtner discloses a C-shaped clip (as seen in annotated Figures 1 and 20) defining a channel and an open slot (as seen in annotated Figures 1 and 20) 3extending along the channel (as seen in annotated Figures 1 and 20), open at opposite ends of 4the C-shaped clip (as seen in annotated Figures 1 and 20), 7a pin slidably received in the channel of the C- 8shaped clip (as seen in annotated Figures 1 and 20) through one of the open ends assembling the 9C-shaped clip (as seen in annotated Figures 1 and 20) and the pin together (as seen in annotated Figures 1 and 20). 4------

Dovner is analogous art to the claimed invention as it relates to vests having unique fastening features.  Lichtner is analogous art to the claimed invention in that it provides a fastener comprising strip having a pin and a C-shaped clip.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the vest of Dovner, with the fastening system having a sliding mechanism, as taught by Lichtner in order to create a quick release vest with an easily moveable fastener.  The substitution of one fastening system for another would be a simple substitution of one known element for another to obtain predictable results, a vest with an improved fastening system and an a quicker and easier manner to remove the vest and put it on.

However, Dovner and Lichtner do not specifically disclose the slot being 12bound by edges of the C-shaped clip that prevent passage of the pin therethrough, the C-shaped clip and the pin having mating surfaces bounding the channel adjacent to-22- 15at least one side of the slot, including a mating 16surface on the C-shaped clip adjacent to one side of the 17slot that faces toward the channel and a mating surface 18on the pin that faces the slot, the mating surfaces 19being tapered at less than a 90 degree angle to the slot 20such that when a force is exerted against the tab or 21strip in a direction to pull the pin toward the slot, 22the mating surface of the clip adjacent to the one side 23of the slot will be drawn toward the slot to prevent 24passage of the pin therethrough.19--------
 
Akeno discloses the slot being 12bound by edges of the C-shaped clip that prevent passage of the pin therethrough (as seen in annotated Figures 22, 23, 26, 27, 45 and 46) , the C-shaped clip (as seen in annotated Figures 22, 23, 26, 27, 45 and 46) and the pin (as seen in annotated Figures 22, 23, 26, 27, 45 and 46) having mating surfaces bounding the channel adjacent to-22- 15at least one side of the slot (as seen in annotated Figures 22, 23, 26, 27, 45 and 46), including a mating 16surface (as seen in annotated Figures 22, 23, 26, 27, 45 and 46) on the C-shaped clip adjacent to one side of the 17slot that faces toward the channel and a mating surface 18on the pin that faces the slot (as seen in annotated Figures 22, 23, 26, 27, 45 and 46), the mating surfaces 19being tapered at less than a 90 degree angle to the slot 20such that when a force is exerted against the tab or 21strip in a direction to pull the pin toward the slot (as seen in annotated Figures 22, 23, 26, 27, 45 and 46), 22the mating surface of the clip adjacent to the one side 23of the slot will be drawn toward the slot to prevent 24passage of the pin therethrough (as seen in annotated Figures 22, 23, 26, 27, 45 and 46). 
Akeno is analogous art to the claimed invention in that it provides a fastening mechanism with a mechanism to retain the pin in the channel.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the pin of Dovner and Lichtner, with having a notch to hold it in the channel, as taught by Akeno in order to form a fastener that does not accidently release.  The modification of the fastening pin of Dovner and Lichtner to include a notch would be a simple modification of one known element for another to obtain predictable results, to prevent accidental release during wear.

However Dovner, Lichtner and Akeno do not specifically disclose the pin having a tab 10or strip extending through the slot and attach the pin 11to a second location on the garment,  and  25at least one detent element comprising a tab 26extending sidewardly from the C-shaped clip centrally 27between the opposite ends thereof and bounding the slot, 28cooperatively received in a receptacle in the pin to 29retain the pin in the channel, and releasable in a 30predetermined manner by moving the detent element away 31from the pin to allow slidably removing the pin from the 32channel through one of the open ends.  

Robson discloses the pin having a tab (as seen in annotated Figures 7 and 11) 10or strip extending through the slot (as seen in annotated Figures 7 and 11) and attach the pin 11to a second location on the garment (as seen in annotated Figures 7 and 11),  and  25at least one detent element comprising a tab 26extending sidewardly from the C-shaped clip centrally 27between the opposite ends thereof and bounding the slot (as seen in annotated Figures 7 and 11), 28cooperatively received in a receptacle in the pin to 29retain the pin in the channel (as seen in annotated Figures 7 and 11), and releasable in a 30predetermined manner by moving the detent element away 31from the pin to allow slidably removing the pin from the 32channel through one of the open ends (as seen in annotated Figures 7 and 11).  

Robson is analogous art to the claimed invention in that it provides manually releasable fastening mechanisms.

It would have been obvious to one having ordinary skill in the at the time the invention was made to have modified the fastener of Dovner, Lichtner and Akeno, and provide a channel fastener having different portions, and a locking mechanism, as taught by Robson in order to form a vest with an improved release mechanism.  The modification of the fastener would be a simple modification of one known element for another to obtain predictable results, a vest that does not release accidently when worn.
1
Regarding claim 22, the modified vest of the combined references discloses the channel and 2the pin have mating D-shapes when viewed longitudinally (as seen in annotated Figures 22, 23, 26, 27, 45 and 46 of Akeno).  

1Regarding claim 23, the modified vest of the combined references discloses the C-shaped clip (as seen in annotated Figures 1 and 20 of Lichtner) and the pin (as seen in annotated Figures 1 and 20 of Lichtner) have the mating surfaces bounding the channel adjacent to opposite sides of the slot (as seen in annotated Figures 1 and 20 of Lichtner).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        













12